           Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 1 of 8




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: February 8, 2019

* * * * * * * * * * * * * *
DONALD A HAUBNER,                                  *       No. 16-1426V
                                                   *
                 Petitioner,                       *       Special Master Sanders
                                                   *
v.                                                 *
                                                   *       Decision; Interim Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                                *       Reduced Hourly Rates; Reduced Hours
AND HUMAN SERVICES,                                *       Expended; Paralegal-Level Work;
                                                   *       Reasonable Costs
          Respondent.                              *
* * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Daniel A. Principato, United States Department of Justice, Washington, D.C., for Respondent.

                DECISION ON INTERIM ATTORNEYS’ FEES AND COSTS1

       On April 9, 2018, Donald A. Haubner (“Petitioner”) moved for an award of interim
attorney’s fees and costs (“IAFC”). Pet’r’s Mot. for IAFC, ECF No. 41. After careful
consideration, the undersigned has determined to grant this request in part.

     I. Procedural History

        This case was originally assigned to Special Master Hamilton-Fieldman on October 31,
2016. ECF No. 4. On October 28, 2016, Petitioner filed a petition for compensation pursuant to
the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34 (2012).
Petitioner alleges that he suffers from a series of conditions, including peripheral neuropathy,
1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), a party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Further, consistent with
the rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, 100 Stat. 3578, codified as amended, 42 U.S.C. 300aa-10 et seq. (2012) (hereinafter “Vaccine Act” or
“the Act”). For ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph
of 42 U.S.C. § 300aa (2012).
         Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 2 of 8



carpal tunnel syndrome, and hypothyroidism, as a result of the flu vaccine administered on
October 20, 2013. Pet. at 1, ECF No. 1.

        On January 13, 2017, this case was reassigned to the undersigned. ECF No. 12. Over the
ensuing months, Petitioner submitted medical records pursuant to requests from Respondent and
the undersigned. See, e.g., ECF Nos. 14, 17, 27. Respondent filed his Rule 4(c) Report on
December 15, 2017, in which he argues that Petitioner’s alleged injuries preexisted the
administration of the flu vaccine in question. Resp’t’s Report, ECF No. 31. Respondent also
argues that Petitioner lacks a persuasive medical theory and is therefore not entitled to
compensation. Id.

        On January 2, 2018, Petitioner’s former counsel, Mr. Otwell Rankin, filed an unopposed
Motion to Withdraw as Attorney. Pet’r’s Mot. to Withdraw, ECF No. 32. On January 4, 2018,
the undersigned requested an affidavit from Petitioner attesting that he understands the
implications of proceeding pro se. ECF No. 33. On February 1, 2018, Petitioner filed this
affidavit, ECF No. 34, and on February 7, 2018, the undersigned granted Mr. Rankin’s Motion to
Withdraw. ECF No. 35.

        On April 9, 2018, Petitioner filed a motion for interim attorney’s fees and costs for the
work performed by his former counsel. Pet’r’s Mot. for IAFC, ECF No. 41. In his motion,
Petitioner requests $20,481.57 in attorneys’ fees and $920.29 in attorneys’ costs, totaling
$21,401.86. Id. at 1. Nevertheless, Exhibit 1 to the motion, which is the invoice for all services
rendered by Petitioner’s former counsel, shows that the total fees amount equals $25,069.27. Id.,
Ex. 1 at 7, ECF No. 41-1. After a careful review of the hours and rates given in the invoice for
each individual service rendered, the undersigned finds that the amount of $25,069.27
corresponds to the interim fees requested by Petitioner.

        Respondent filed his Response to Petitioner’s Motion for Interim Attorneys’ Fees and
Costs on April 26, 2018. Resp’t’s Response, ECF No. 44. Respondent stated that Petitioner has
met “the statutory requirements [of good faith and a reasonable basis]” and requested that the
undersigned exercise her discretion to determine the appropriateness and reasonableness of
Petitioner’s request. Id. at 2–3. Petitioner did not file a reply.

       On August 15, 2018, Petitioner filed a motion requesting that Mr. Andrew Downing be
submitted as his counsel of record, ECF No. 52, which was granted. Non-PDF Clerk’s Notice,
docketed Aug. 17, 2018.

       This matter is now ripe for disposition.

   II. Availability of Interim Attorneys’ Fees and Cost

       A. Interim Attorneys’ Fees

        Under the Vaccine Act, petitioners may recover reasonable attorneys’ fees and costs only
if “the petition was brought in good faith and there was a reasonable basis for which the petition
was brought.” 42 U.S.C. § 300aa-15(e)(1); Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013).



                                                  2
          Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 3 of 8



Regarding interim attorneys’ fees and costs, the Federal Circuit stated in Avera that such awards
“are particularly appropriate in cases where proceedings are protracted and costly experts must
be retained.” Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008).
Similarly, in Shaw, the Federal Circuit held that “[w]here the claimant establishes that the cost of
litigation has imposed an undue hardship and that there exists a good faith basis for the claim, it
is proper for the special master to award interim attorneys’ fees.” Shaw v. Sec’y of Health &
Human Servs., 609 F.3d 1372, 1375 (Fed. Cir. 2010). An appropriate circumstance in which to
award interim fees can occur when petitioner’s counsel withdraws from a case. Faup v. Sec’y of
Health & Human Servs., No. 12-87V, 2017 WL 2257429, at *5 (Fed. Cl. Spec. Mstr. Apr. 21,
2017) (citing Davis v. Sec’y of Health & Human Servs., No. 15-2777V, 2016 WL 3999784, at *3
(Fed. Cl. Spec. Mstr. July 5, 2016)).

        The Federal Circuit has approved the lodestar approach to determine reasonable
attorneys’ fees under the Vaccine Act. Avera, 515 F.3d at 1348. This is a two-step process. Id.
at 1347–48. First, a court determines an “initial estimate . . . by ‘multiplying the number of
hours reasonably expended on the litigation times a reasonable hourly rate.’” Id. (quoting Blum
v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may make an upward or downward
departure from the initial calculation of the fee award based on specific findings. Id. at 1348.

        It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also
Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991) (“[T]he reviewing court
must grant the special master wide latitude in determining the reasonableness of both attorneys’
fees and costs.”). Applications for attorneys’ fees must include contemporaneous and specific
billing records that indicate the work performed and the number of hours spent on said work.
See Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rates” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rates” are akin to the
rates “in the community for similar services by lawyers of reasonably comparable skill,
experience and reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate
evidence to prove that the requested hourly rate is reasonable. Id. The decision in McCulloch
provides a framework for consideration of appropriate ranges for attorneys’ fees based upon the
experience of the practicing attorney. McCulloch v. Sec’y of Health & Human Servs., No. 09-
293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), motion for recons. denied,
2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The Court has since updated the
McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee Schedules for 2015–2016, 2017,
and 2018 can be accessed online.3


3
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf. The hourly rates contained in these schedules are updated from the decision in McCulloch,
2015 WL 5634323 at *19.


                                                   3
          Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 4 of 8



        Special masters can reduce a fee request sua sponte, without providing petitioners notice
and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201,
209 (Fed. Cl. 2009). When determining the relevant fee reduction, special masters need not
engage in a line-by-line analysis of petitioners’ fee application. Broekelschen v. Sec’y of Health
& Human Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011). Instead, they may rely on their
experience with the Vaccine Program to determine the reasonable number of hours expended.
Wasson v. Sec’y of Dep’t of Health & Human Servs., 24 Cl. Ct. 482, 484 (1991), rev’d on other
grounds and aff’d in relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts
routinely use their prior experience to reduce hourly rates and the number of hours claimed in
attorney fee requests . . . Vaccine program special masters are also entitled to use their prior
experience in reviewing fee applications.” Saxton, 3 F.3d at 1521 (internal citations omitted).

       In this case, Respondent does not contest good faith or reasonable basis, see Resp’t’s
Response, ECF No. 44, and the undersigned finds both satisfied. Moreover, the undersigned
finds awarding interim attorneys’ fees and costs is appropriate because Mr. Rankin withdrew
from this case as Petitioner’s counsel.

                a. Hourly Rates

      Petitioner requests the following rates of compensation for the two attorneys who initially
worked on his case, Ms. Barbara Bonar and Mr. Otwell Rankin.

        Barbara Bonar:4
               2015 – $450.22
               2016 – $468.23

        Otwell Rankin:5
               2015 – $290.50
               2016 – $351.67
               2017 – $365.74
               2018 – $380.37

        Paralegal work (Mr. Rankin):6
               2016 – $135
               2017 – $150

                                              Ms. Bonar

       Ms. Bonar has over thirty years of experience. See Pet’r’s Mot. for IAFC, Ex. 2 at 1,
ECF No. 41-2. The undersigned notes, however, that Ms. Bonar’s requested rates are above the
McCulloch ranges for attorneys with her experience. In Windhorst, she was awarded $385 per
hour for work performed in 2015 and 2016. See Windhorst v. Sec’y of Health & Human Servs.,
No. 13-647V, 2017 WL 4768125, at *2 (Fed. Cl. Spec. Mstr. Sept. 27, 2017). Thus, the

4
  Pet’r’s Mot. for IAFC, Ex. 1 at 1–2, ECF No. 41.
5
  Id. at 1–7.
6
  Id. at 2, 4–5.


                                                     4
         Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 5 of 8



undersigned finds her previously awarded rates reasonable and awards Petitioner $385 per hour
for Ms. Bonar’s work performed in 2015 and 2016.

                                           Mr. Rankin

        Mr. Rankin has been a practicing attorney since 2009. See Pet’r’s Mot. for IAFC, Ex. 3
at 1, ECF No. 41-3. Until 2016, Mr. Rankin was an attorney with four to seven years of
experience and within the McCulloch range of $225 to $300. In Windhorst, he was awarded
$250 per hour for work performed from November 2014 through 2016. See Windhorst, 2017
WL 4768125, at *2. Mr. Rankin will likewise be awarded the same rate here for the work he
performed in 2015 and 2016. In 2017 and 2018, Mr. Rankin qualified for the eight-to-ten-years
rate range, or $281 to $351. In Windhorst, he was awarded $281 per hour for work performed in
2017. See id. The undersigned finds $281 to be a reasonable rate for his work performed in
2017. Mr. Rankin’s requested rate of $380.37 for 2018 is above the McCulloch range for
attorneys with his experience. The undersigned instead awards Petitioner $330.50 per hour for
Mr. Rankin’s work performed in 2018.

                                         Paralegal Work

       Regarding Mr. Rankin’s paralegal work, the undersigned finds Petitioner reasonably
requested an hourly rate of $135 for work performed in 2016, and the undersigned awards this
rate. For paralegal work performed in 2017, the undersigned awards $145 per hour per
Windhorst. See id.

               b. Reduction of Billable Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation[.]” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours
that are “excessive, redundant, or otherwise unnecessary[.]” Saxton, 3 F.3d at 1521 (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). In total, Petitioner requests compensation for
6.25 hours of work expended by Ms. Bonar and 65.30 hours expended by Mr. Rankin.

        The undersigned has reviewed the billing records and finds that the requested hours
require some adjustments. Specifically, Petitioner requests compensation for clerical and
administrative work, including filing documents on CM/ECF, receiving and reviewing court
orders, and traveling to the post office to mail documents. Petitioner also requests compensation
at an attorney’s hourly rate for paralegal work.

        For these reasons, and after carefully reviewing Petitioner’s motion for interim fees and
costs, the undersigned finds that a reduction in Petitioner’s fees award is warranted. In making
reductions, a line-by-line evaluation of the fee application is not required. Broekelschen, 102
Fed. Cl. at 729; see also Wasson, 24 Cl. Ct. at 484. Rather, special masters may “‘render a
decision based on general guidelines as to a reasonable fee[]’” in the context of the Vaccine
Program and of this case in particular. Id. at 484.




                                                 5
          Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 6 of 8



                      i.   Paralegal Time

        Attorneys in the Vaccine Program are permitted to perform and bill for paralegal-level
work, but such work must be billed at a rate that is comparable to what would be paid for a
paralegal performing the same task. Doe ex rel. Estate of Doe v. Sec’y of Health & Human
Servs., No. XX-XXXV, 2010 WL 529425, at *9 (Fed. Cl. Spec. Mstr. Jan. 29, 2010) (citing
Missouri v. Jenkins, 491 U.S. 274, 288 (1989)) (“[T]he rate at which [certain] work is
compensated turns not on who ultimately performed the task but instead turns on the nature of
the task performed.”). Paralegal tasks include routine letter-writing, medical record requests and
authorizations, preparation of exhibits for filing, and preparation of routine filings. Id. (citing
Scoutto v. Sec’y of Health and Human Servs., No. 90–3576V, 1997 WL 588954, *2 (Fed. Cl.
Spec. Mstr. Sept. 5, 1997); Barnes v. Sec’y. of Health and Human Servs., No. 90–1101V, 1999
WL 797468, *4 (Fed. Cl. Spec. Mstr. Sept. 17, 1999); Rupert v. Sec’y of Health and Human
Servs., No. 99–774V, 2002 WL 360005, *5 (Fed. Cl. Spec. Mstr. Feb. 14, 2002), remanded on
other grounds, 52 Fed. Cl. 684 (2002)).

        Here, although Mr. Rankin billed at attorney rates for most of the work he performed, the
billing entries reveal that some of that work was in fact paralegal. For instance, Mr. Rankin
billed 2.9 hours for transmitting medical records requests to providers in 2016. See Pet’r’s Mot.
for IAFC, Ex. 1 at 1–3, ECF No. 41-1. He also billed 1.55 hours for transmitting similar requests
in 2017 and for preparing a subpoena, which is a routine court filing. Id. at 3–6. The
undersigned therefore finds that a reduction in attorneys’ fees is warranted.

                     ii.   Clerical and Administrative Work

        Billing at any rate for clerical and other administrative work is not permitted in the
Vaccine Program. Rochester v. United States, 18 Cl. Ct. 379, 387 (1989) (noting that tasks that
“were primarily of a secretarial and clerical nature . . . should be considered as normal overhead
office costs included within the attorneys’ fee rates.”). Clerical and administrative work includes
tasks such as making travel arrangements, setting up meetings, and reviewing invoices, filing
documents, and researching basic aspects of the Vaccine Program, “for which neither an attorney
nor a paralegal should charge.” Hoskins v. Sec’y of Health & Human Servs., No. 15-071V, 2017
WL 3379270, at *3, 6–7 (Fed. Cl. Spec. Mstr. July 12, 2017); see also Floyd v. Sec’y of Health
& Human Servs., No. 13-556V, 2017 WL 1344623, at *5 (Fed. Cl. Spec. Mstr. Mar. 2, 2017)
(“[S]ome tasks performed by paralegals were clerical / secretarial in nature. Examples include
scheduling status conferences, organizing exhibits, preparing compact discs . . . and filing
documents through the CM/ECF system.”); Kerridge v. Sec’y of Health & Human Servs., No.
15-852V, 2017 WL 4020523, at *3 (Fed. Cl. Spec. Mstr. July 28, 2017) (noting that a paralegal
billed for “administrative tasks, including . . . filing exhibits,” which are not compensated in the
Vaccine Program); Silver v. Sec’y of Health & Human Servs., No. 16-1019V, 2018 U.S. Claims
LEXIS 1058, at *15 (Fed. Cl. Spec. Mstr. July 31, 2018) (noting that “‘receiv[ing], review[ing,]
and process[ing]’ records and court orders, and noting deadlines, are all clerical tasks.”).

        Here, Mr. Rankin’s billing records contain numerous entries that are best characterized as
clerical and administrative work. For example, Mr. Rankin billed time for filing documents on
CM/ECF, preparing hard copies of various documents, “recei[ving] and review[ing]” routine



                                                 6
            Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 7 of 8



court orders, and e-mailing Ms. Bonar. See Pet’r’s Mot. for IAFC, Ex. 1 at 1–7, ECF No. 41-1.
Mr. Rankin also billed time for “travel[ing] to [the] post office to mail [documents] to
Respondent,” which is not compensable in the Program. Id. at 2; see Starr v. Sec’y of Health &
Human Servs., No. 14-929V, 2018 WL 2772238, at *5 (Fed. Cl. Spec. Mstr. Apr. 18, 2018)
(noting that travel is awarded when attorneys travel to meet their clients or to attend hearings);
see also Gruber v. Sec’y of Health & Human Servs., 91 Fed. Cl. 773, 789 (2010)
(“[C]ompensation for travel time is contingent on work being performed on the case while
traveling, and . . . the work must be sufficiently documented to qualify for compensation.”)
(internal citations omitted). Additionally, in 2017, Mr. Rankin billed 0.30 hours for preparing a
DVD-R for Petitioner with all the pleadings, while in 2018, he billed 0.50 hours for copying files
to a disc for Petitioner. See Pet’r’s Mot. for IAFC, Ex. 1 at 6–7, ECF No. 41-1. In total, at least
8.75 hours of Petitioner’s billable time are best characterized as such clerical and administrative
work, and the undersigned finds that this supports a reduction in attorneys’ fees.

        For all these reasons, the undersigned finds it necessary to reduce the amount of interim
attorneys’ fees awarded by ten percent. Because Petitioner requests $25,069.27 in interim fees,
this results in a reduction of $2,506.93.7

          B. Interim Attorneys’ Costs

         The Vaccine Act also permits an award of reasonable attorneys’ costs. 42 U.S.C. §
300aa-15(e). Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be
reasonable. Perreira v. Sec’y of Dep’t of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl.
1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests $920.29 in interim attorneys’
costs related to sending and receiving faxes, making photocopies, obtaining medical records,
postage, and mileage related to Mr. Rankin’s traveling to and from Petitioner’s house. Pet’r’s
Mot. for IAFC, Ex. 1 at 7–8, ECF No. 41-1. These costs are typical of Vaccine Program
litigation, and Petitioner has provided adequate documentation of the requested costs.
Accordingly, the undersigned awards Petitioner interim attorneys’ costs in the amount of
$920.29.

      III. Conclusion

       Based on all the above, the undersigned finds that Petitioner is entitled to the following
award of reasonable interim attorneys’ fees and costs:

          Interim Attorneys’ Fees Requested in Motion                                  $25,069.27
          (Reduction to Attorney Hours)                                                 $2,506.93
          Interim Attorneys’ Fees Awarded                                              $22,562.34

          Interim Attorneys’ Costs Requested                                              $920.29
          Interim Attorneys’ Costs Awarded                                                $920.29

          Total Interim Attorneys’ Fees and Costs Awarded                              $23,482.63


7
    $25,069.27 * 0.1 = $2,506.93.


                                                 7
          Case 1:16-vv-01426-UNJ Document 72 Filed 03/04/19 Page 8 of 8



         In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for interim
fees and costs, other than those reductions delineated above, is reasonable and should be awarded
at this time. Accordingly, the undersigned hereby awards a total of $23,482.63 to be issued in
the form of a check made payable jointly to Petitioner and Petitioner’s former counsel, Mr.
Otwell Rankin, of the Law Offices of Bonar, Bucher & Rankin, PSC, for interim attorneys’
fees and costs.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court shall enter judgment in accordance herewith.8

        IT IS SO ORDERED.

                                                 s/Herbrina D. Sanders
                                                 Herbrina D. Sanders
                                                 Special Master




8
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                     8
